            Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                             )
                                                     )      No. 1:18-cr-
                v.                                   )
                                                     )      Wire Fraud
IMRAN ALRAI,                                         )      (18 U.S.C. § 1343)
                                                     )      (Count 1)
                                                     )
                     Defendant.                      )      Notice of Forfeiture
                                                     )      (18 U.S.C. § 981(a)(1)(C) &
                                                     )       28 U.S.C. § 2461(c))
                                                     )

                                          INDICTMENT

THE GRAND JURY CHARGES THAT:

                                            COUNT 1

                                  [18 U.S.C. § 1343 – Wire Fraud]

                                           Introduction

       1.       Defendant Imran Alrai (“Alrai”) resided in Windham, New Hampshire.

       2.       “Org1” is a regional charitable organization headquartered in Boston,

Massachusetts. From March 2012 until June 2018, Alrai was employed full-time as Senior

Director of Information Technology (“IT”) and later Vice President, Information Technology

(“IT”), for Org1. Org1 initially paid Alrai an annual salary of $150,000; by July 2017, Alrai’s

annual salary had increased to more than $179,000. Alrai also received benefits from Org1,

which permitted him to work much of his time remotely. As an officer, Alrai had a fiduciary

duty to Org1.

       3.       “Corp1” is a national business with offices in Foxboro, Massachusetts. In March

2012, when his employment with Org1 began, Alrai was employed full-time as Chief

                                                 1
            Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 2 of 10



Information Officer for Corp1. Alrai held both positions until September 20, 2013, when he

separated from Corp1.

       4.      Alrai’s father, “MC,” was a retired doctor, and lived with Alrai in Windham, New

Hampshire.

       5.      DigitalNet Technology Solutions, LLC (“DTS”) was formed in Delaware in

August 2012, and was transferred to Massachusetts on September 26, 2014. According to its

formation papers, MC formed DTS. DTS had its principal address and leased “virtual office”

space at 300 Brickstone Square, Suite 201, Andover, Massachusetts. DTS maintained checking

and saving accounts at Pentucket Bank, with branches in Massachusetts and New Hampshire.

       6.      Alrai formed AISA Consulting Group, LLC (“AISA”), in February 2012.

Acccording to its corporate records, AISA was located in Windham, New Hampshire. AISA had

no employees, and it maintained bank accounts at Pentucket Bank.

                                           The Scheme

       7.      From in or about February 2012 through in or about July 2018, Alrai devised and

intended to devise a scheme to defraud his employer Org1, and to obtain money and property,

including the intangible property right to control one’s assets, from Org1 by means of materially

false and fraudulent pretenses, representations, and promises.

                                       Manner and Means

       It was a part of the scheme that:

       8.      Beginning in 2012, and continuing through July 2018, Alrai, who controlled

Org1’s IT department, obtained more than $6.6 million in payments for IT services supposedly

provided to Org1 by an independent outside contractor, DTS, while misrepresenting material



                                                 2
                Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 3 of 10



facts about DTS, and fraudulently concealing that DTS was actually a shell company operated

and controlled by Alrai.

          9.       Alrai falsely told his supervisor at Org1 that he was not close to and did not

personally know the owners and employees of DTS. Beginning in March 2012 and continuing

throughout his employment at Org1, Alrai operated under a Code of Ethics and was required to

sign an annual Conflict-of-Interest Disclosure form. Alrai’s material false statements on the

disclosure forms, and his longstanding concealment of his relationship to and control over DTS,

represented a violation of Org1’s conflict of interest policies, and of his fiduciary responsibilities

to Org1.

          10.      Beginning in or about June 2012, Alrai induced Org1 to hire DTS to conduct an

IT “Health Assessment” at Org1, while concealing that he operated and controlled DTS. As a

result of DTS’s health assessment, in late 2012, Org1 issued a Request for Proposals (“RFP”) for

IT services from an outside vendor.

          11.      Alrai steered and directed the RFP process for Org1 and was placed in charge of

scoring the responses from competing vendors. He fraudulently rigged the process so that DTS

would prevail. According to Alrai, 13 vendors responded to the RFP request. As scored by

Alrai, the final three vendors in the RFP process (one of which was DTS) scored very closely,

but in the end DTS outscored the others in every category, and came in at $50,000 less than the

others.

          12.      Alrai falsely and materially described DTS as a successful and experienced IT

vendor, even though as of early 2013 DTS had no customers and had never done business other

than at Org1. In response to questions from his supervisor in February 2013, Alrai provided



                                                     3
             Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 4 of 10



false names in listing the principals of DTS. Alrai falsely stated that DTS had headquarters in

Pakistan, Dubai, and Andover MA, and had “many contented customers.” According to

information Alrai provided to Org1, DTS had 23 associates in the United States, and “[a]ll sales,

marketing, HR, data center, infrastructure, telephony and related services” were “housed in the

US for all US customers.” Alrai provided three false references for DTS, one of whom was CEO

of “AISA Systems Corporation” in Fairfax, Virginia, and induced unknown persons to provide

glowing and false references to Org1 about DTS. Alrai also falsely stated to his supervisor that

the services DTW would provide to Org1 would represent approximately 9% of DTS’s annual

revenues, when in fact nearly all of DTS’s revenue was from Org1.

       13.      In or about early 2013, Alrai arranged a fraudulent charade, in which he brought

in to Org1 and introduced to his supervisor an unknown man who said he was MC, and who

claimed to be a principal and IT professional at DTS. Alrai did not tell his supervisor that the

unknown man was his father, or that Alrai had any connection with the man or DTS. The

unknown man spoke with the supervisor for approximately 30-45 minutes, and falsely and

materially described work DTS had supposedly done for other customers in the past 2-3 years.

After the meeting, Alrai’s supervisor at Org1 never saw the unknown man again.

       14.      In February 2013, Org1 awarded a contract for IT services to DTS, for a term of

three years, at $300,000 per year. MC signed the contract as DTS’s “Vice President for Business

Development.” Once the contract was awarded, Alrai became and remained Org1’s primary

point of contact for all matters relating to DTS.




                                                    4
              Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 5 of 10



        15.      Throughout the period of the contract, Alrai fraudulently concealed from Org1

that MC, a supposed principal of DTS who signed checks and corporate documents for DTS, was

his live-in father.

        16.      After the initial contract with DTS was signed, with Alrai directing all of its IT

functions and fraudulently steering additional revenues towards DTS, Org1 added additional

services to DTS’s contract, which rapidly increased Org1’s payments to DTS. By 2018, Org1

was paying DTS a total of approximately $1.1 million annually, making DTS one of Org1’s

largest single outside vendors. In all, between September 2012 and May 2018, Org1 paid more

than $6.6 million to DTS’s Pentucket Bank account.

        17.      After the original RFP process ended in early 2013, Org1 made no attempt to

undertake another RFP process for IT support services. In 2016, however, Org1 requested

additional information from DTS about its business. In response, Alrai caused the submission of

a fraudulent written response from DTS, including a fictitious “Sample list of Clients”

identifying numerous companies which supposedly had hired DTS, while omitting the only other

client DTS had ever had, Corp1.

        18.      Alrai regularly created on his home computer and caused the submission of

monthly invoices in paper form from DTS to Org1, while fraudulently representing to Org1 that

the invoices were sent by an outside entity, including by a person named “Mohammad.” Alrai

would then oversee and monitor the payment process at Org1, which generated direct monthly

ACH payments from Org1 to DTS’s account at Pentucket Bank. The invoices were unsigned

and bore DTS’s logo and Andover, MA, address, and concealed Alrai’s involvement and control

over DTS. In general, the invoices were generic and non-specific, and provided little or no



                                                   5
             Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 6 of 10



information about DTS’s actual costs. For example, DTS’s invoice # 15060, dated October 2,

2017, contained the following line items: “Infrastructure-as-a-service & Hosting, $18,000.00”;

“Data Management & High Availability Backup Storage up-to 15 TB, $10,000.00”; and “Virtual

DAAS Services, $15,000.00.”

       19.      Alrai fraudulently created invoices from DTS that billed Org1 for IT services,

including Infrastructure Hosting and Virtual Desktops, that Org1 was already paying for from a

legitimate outside vendor, resulting in duplicate payments. According to Org1’s calculations,

Alrai’s duplicative billing fraud resulted in a loss to Org1 of at least $1 million.

       20.      Alrai fraudulently created invoices from DTS that billed Org 1 for services far in

excess of the actual cost of the service. For example, DTS invoiced Org1 a total of more than

$770,000 for Office telephone services whose total actual cost was only about $11,000.

According to Org1’s calculations, Alrai’s excessive billing fraud resulted in a loss to Org1 of at

least $1.8 million.

       21.      Alrai fraudulently created invoices from DTS that billed Org1 for services that

were never rendered. For example, DTS invoiced Org1 a total of nearly $600,000 for Data

Management and High Availability Backup Storage services, while providing no such services.

According to Org1’s calculations, Alrai’s billing for services not performed resulted in a loss to

Org1 of nearly $600,000.

       22.      Alrai insisted that DTS be paid in advance for its services, unlike other vendors at

Org1, who were paid only after work was completed. Alrai also used his position at Org1 to

ensure prompt payments to DTS.




                                                   6
             Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 7 of 10



       23.      To conceal his control of DTS and to mislead Org1 regarding whether other

persons ran DTS’s business, Alrai used a false name, “Mohammad,” in correspondence to and

from Org1 on a DTS email account.

       24.      DTS, as operated by Alrai, employed two help-desk employees who worked on-

site at Org1. DTS also employed an IT network consultant, KW, who resided in Syria, but was

available by telephone at certain limited hours to Org1 employees. DTS employed no other

personnel at Org1. Throughout the period of DTS’s contracts with Org1, Alrai insisted that Org1

representatives have no contact with DTS except through him.

       25.      Alrai controlled all documents and information regarding Org1’s IT

infrastructure, equipment, and expenditures, and concealed and held many of the documents and

information off-site. As a result, even after Org1 discovered in the Spring of 2018 that Alrai

controlled DTS, Org1 in some instances could not fully determine aspects of its IT systems.

       26.      Alrai, with the assistance of MC (who signed DTS checks), exercised complete

control over the disposition and spending of the funds Org1 wired to DTS’s Pentucket Bank

account, including by paying more than $900,000 to AISA accounts, and establishing and

funding various other bank accounts for himself and his family members.

       27.      In addition, between November 2013 and May 2018, Alrai caused 56

international wire transmissions totaling $1,190,200, of which at least $1,154,490 constituted

proceeds of the fraud scheme alleged in this Indictment, to be wired from DTS’s account at

Pentucket Bank in Salem, New Hampshire, to an account in the name of DTS in Lahore,

Pakistan.




                                                 7
             Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 8 of 10



       28.      In April 2018, while returning to the United States following a nine-day trip to

Pakistan, Alrai continued to conceal his control of DTS by falsely stating to United States

Customs and Border Protection agents that he had no personal connection or association with

DTS.

       29.      Even after Org1 discovered Alrai’s misconduct and confronted him in June 2018,

Alrai continued to insist on payment of a DTS invoice charging $22,500 for certain meeting

software, and threatened to terminate Org1’s office telephone services if DTS did not promptly

receive full payment.

                                            The Offense

       30.      On or about April 21, 2016, in the District of New Hampshire and elsewhere, the

defendant,

                                         IMRAN ALRAI,

for the purpose of executing the scheme described above, and attempting to do so, caused to be

transmitted by means of wire communication in interstate commerce writings, signs, and signals,

namely, an email message from info@digitalnet.us to Alrai’s email account at Org1, purporting

to be signed by “Mohammad” and enclosing a DTS invoice to Org1 in the amount of

$167,985.00.

(All in violation of Title 18, United States Code, Section 1343.)




                                                  8
           Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 9 of 10



                    NOTICE OF CRIMINAL FORFEITURE PURSUANT TO
                      18 U.S.C. § 981(A)(1)(c) AND 28 U.S.C. § 2461(c)

                                   FORFEITABLE PROPERTY

       The allegations of Count One of this Indictment are hereby re-alleged and incorporated by

reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. § 981(a)(1)(C) and 28

U.S.C. § 2461(c). Upon conviction of the offense set forth in Count One of this Indictment, the

defendant, Imran Alrai, shall forfeit to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and

28 U.S.C. § 2461(c) any property, real or personal, which constitutes or is derived from proceeds

traceable to the offense. The property to be forfeited includes, but is not limited to, the following:

   1. $38,600.65 in U.S. Currency, more or less, from Pentucket Bank Account #535042684, in
      the name of DigitalNet Technology Solutions, LLC;

   2. $5,003.55 in U.S. Currency, more or less, from Pentucket Bank Account #700007206, in
      the name of DigitalNet Technology Solutions, LLC;

   3. $936,078.51 in U.S. Currency, more or less, from Pentucket Bank Account #600053920,
      in the name of DigitalNet Technology Solutions, LLC;

   4. $456,941.18 in U.S. Currency, more or less, from Citizens Bank Account #3314825155,
      in the name of AISA Consulting Group, LLC;

   5. $125,000.00 in U.S. Currency, more or less, from Bellwether Community Credit Union
      Account #0000152921-100, in the name of Imran Alrai;

   6. $125,000.00 in U.S. Currency, more or less, from Bellwether Community Credit Union
      Account #0000152928-100, in the name of Imran Alrai;

   7. $250,000.00 in U.S. Currency, more or less, from Service Credit Union Account
      #47512154-66, in the name of Imran Alrai; and

   8. Funds located in Pershing LLC Account #6FY-450381, in the name of Imran Alrai, up to
      the amount of $212,000.00 in U.S. Currency.

   9. $1,154,490.00 in U.S. Currency, more or less, wired from DTS’s Pentucket Bank Account
      #535042684 to Digitalnet Technology Solutions, 162-C Marghzar Colony, Multan Rd.,
      Lahore, Pakistan.


                                                  9
          Case 1:18-cr-00192-JL Document 1 Filed 11/28/18 Page 10 of 10




       (All in accordance to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Rule 32.2(a),
Federal Rules of Criminal Procedure.)

                                                    A TRUE BILL



Date: November 28, 2018                             /s/ Grand Jury Foreperson
                                                    Grand Jury Foreperson

SCOTT W. MURRAY
United States Attorney


/s/ John S. Davis
John S. Davis
Assistant United States Attorney




                                               10
